Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because reference numeral 140 in Figure 8 is not pointing to any structure, and in particular is not pointing to a retaining pin 140 as in Figure 3A and mentioned in the specification. Reference numeral 140 in Figure 8 should be removed or moved to point to a retaining pin for consistency.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
In light of the amendments to the claims filed on January 27, 2022, the objections to the claims set forth in the non-final office action mailed on November 22, 2021 are hereby withdrawn.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 5, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Virel (US 1443619).
In regards to claim 3:  De Virel teaches a tracked vehicle comprising:
a vehicle body (1);
a track (22) coupled to the vehicle body;
a suspension assembly (48 and 49); and
a wheel assembly (9 and 12) coupled to the vehicle body via the suspension assembly, the wheel assembly including a wheel and being operable to assume a towing position in which at least a portion of the wheel extends below the track to enable the tracked vehicle to be towed on the wheel without the track making ground contact (Figure 12); 
wherein the suspension assembly is configured to provide suspension for a vertical movement of the wheel relative to the vehicle body (Column 3 lines 20-24); and 
wherein the suspension assembly includes a suspension arm (49), the suspension arm having a first portion coupled to the vehicle body (coupled at axle 
In regards to claim 5: The tracked vehicle of claim 3 is taught by De Virel. De Virel further teaches wherein the first portion of the suspension arm is coupled to the vehicle body via a pivot joint (3).
In regards to claim 22: The tracked vehicle of claim 3 is taught by De Virel. De Virel further teaches wherein the track is capable of being positioned in a flat arrangement while the wheel assembly is locked in the towing position. See Column 4 lines 97-108. Examiner notes that while there is no figure showing the track positioned in a flat arrangement while the wheel assembly is locked in the towing position, the vehicle of De Virel is “enabled to travel as desired either upon caterpillars in case of loose or muddy ground or upon wheels when the soil is hard and dry, as for instance roads”. While a wedge shaped block 60 is required to actuate the change from tracks to wheels, causing the tracks to not be arranged in a flat position, there is no indication that once travelling on the wheels, the track would have to remain in the bent position after the wedge has been cleared.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over De Virel in view of Bodin (US 2017/0001672 A1).  The tracked vehicle of claim 3 is taught by De Virel. De Virel does not teach wherein the suspension assembly further includes a suspension travel stop configured to limit the suspension travel. However, Bodin teaches a suspension travel stop configured to limit the suspension travel to prevent compression in the suspension during breaking on even terrain (Paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a suspension travel stop as in Bodin on the suspension of De Virel to prevent unwanted suspension travel for instance during breaking on even terrain thereby decreasing wear on the suspension system and increasing durability of the suspension and vehicle. 
Claims 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over De Virel in view of Johnson (US 2016/0257358 A1).
In regards to claim 15: De Virel teaches a tracked vehicle comprising:
a vehicle body (1);
a track (22) coupled to the vehicle body; and
a plurality of wheel assemblies (9 and 12) coupled to the vehicle body via respective suspension assemblies (48 and 49), the plurality of wheel assemblies including respective wheels operable to assume a towing position in which the wheels extends below the track to enable the tracked vehicle to be towed on the wheels without the track making ground contact (Figure 12); 

wherein a particular suspension assembly of the suspension assemblies includes a suspension arm (49), the suspension arm having a first portion coupled to the vehicle body (coupled at axle 3) and a second portion coupled to a particular wheel assembly (Column 3 lines 20-22), the second portion configured to move vertically through a suspension travel while the wheel assembly is locked in the towing position (Column 3 lines 20-44). Examiner notes that the wheels are locked into the towing position by the straps, examiner notes that De Virel teaches the springs to “provide elasticity of the suspension when the tractor is running upon wheels” which would include vertical suspension travel such as bouncing over bumps or other objects.
	De Virel does not explicitly teach a pair of tracks. 
	However, Johnson teaches a pair of tracks fitted on opposite sides of a tracked vehicle (Figure 2 references 201) which extends the width of the vehicle and increases its floatation on challenging terrains thereby increasing usability of the vehicle on difficult terrains (Paragraph 0021). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the track system of De Virel to consist of two tracks, one on either side of the vehicle, as in Johnson to extend the width of the vehicle to increase its flotation on challenging terrain and thereby increase usability of the vehicle on difficult terrains.
In regards to claim 17: The tracked vehicle of claim 15 is taught by De Virel in view of Johnson. The combination further teaches wherein the first portion of the suspension arm is coupled to the vehicle body via a pivot joint (3 of De Virel).
In regards to claim 21: The tracked vehicle of claim 15 is taught by De Virel in view of Johnson. The combination further teaches wherein the track is capable of being positioned in a flat arrangement while the wheel assembly is locked in the towing position. See Column 4 lines 97-108 of De Virel. Examiner notes that while there is no figure showing the track positioned in a flat arrangement while the wheel assembly is locked in the towing position, the vehicle of De Virel is “enabled to travel as desired either upon caterpillars in case of loose or muddy ground or upon wheels when the soil is hard and dry, as for instance roads”. While a wedge shaped block 60 is required to actuate the change from tracks to wheels, causing the tracks to not be arranged in a flat position, there is no indication that once travelling on the wheels, the track would have to remain in the bent position after the wedge has been cleared.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Virel in view of Johnson and further in view of Bodin. The tracked vehicle of claim 15 is taught by De Virel in view of Johnson. The combination does not teach wherein the suspension assembly further includes a suspension travel stop configured to limit the suspension travel. However, Bodin teaches a suspension travel stop configured to limit the suspension travel to prevent compression in the suspension during breaking on even terrain (Paragraph 0022). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally have a suspension travel stop as in Bodin on the suspension of De Virel in view of Johnson to prevent unwanted suspension travel for instance during breaking on even . 

Response to Arguments
Applicant’s arguments, see pages 13-15 and 15-17, filed January 27, 2022, with respect to the rejections of claims 3 and 15 under 102(a)(1) have been fully considered but are not persuasive.  In light of the amendments to the claims filed January 27, 2022, a new grounds of rejection necessitated by the amendments is made in view of De Virel in the case of claim 3 and De Virel in view of Johnson in the case of claim 15. The clarifying amendment of “the second portion configured to move vertically through a suspension travel while the wheel assembly is locked in the towing position” necessitated the art of De Virel being applied in a different way to claim 3 and being applied to claim 15. Examiner notes that in the new rejection of claims 3 and 15, the suspension travel is not referred to as the movement of the wheels into and out of the towing position, but the normal up and down movement of the wheels allowed by the suspension when they are in the towing position. 
Applicant’s arguments regarding claim 9, filed January 27, 2022, have been fully considered and are persuasive. Particularly, the arguments on page 12-13 stating:
The cited reference does not teach or suggest an apparatus having the claimed features. In particular, the cited reference does not teach or suggest a "tracked vehicle" including (c) "a suspension assembly" and (d) "a wheel assembly," (f) "wherein the suspension assembly includes a suspension arm, the suspension arm having a first portion coupled to the vehicle body and a second portion coupled to the wheel assembly," and (h) "wherein the wheel assembly includes:" (h)(3) "an offset shaft coupled to the offset arm and extending substantially parallel to the axle, wherein the offset shaft is rotatably coupled to the second portion of the suspension arm to enable the wheel to swing into and out of the towing position" (emphasis added). 
The Office Action, on page 4, identified the claimed suspension arm with element 10 of De Virel and the claimed second portion coupled to the wheel assembly with the connection of element 10 to axle 41 of De Virel. The Office Action, on page 5, identified the claimed offset shaft with the bar 42 of De Virel. Based on that identification, the bar 42 would have to be rotatably coupled to the connection of element 10 to axle 41. However, there is no indication that the bar 42 is rotatably coupled to any element, let alone to the connection of element 10 to axle 41. Axle 41 and wheel 12 appear to be rotatably coupled to the end of element 10, but bar 42 is not. In addition, bar 42 is most certainly not rotatably coupled to the connection of element 10 to axle 41 "to enable the wheel to swing into and out of the towing position." Indeed, wheel 12 swings down into the towing position (identified as the position of Fig. 2) when element 10 pivots around an un-numbered axle near axle 3 (see Figs. 1 and 2). Thus, there is no rotatable coupling at bar 41 that enables the wheel 12 to swing into the towing position.

Examiner notes that offset shaft is not the structure that enables the wheel assembly to swing into and out of the towing position. Additionally, the structures that do allow the wheel assembly to swing into and out of the towing position are not arranged as claimed, for example, parallel to the axle of the wheel assembly. It would not be obvious nor is there motivation to alter the structure of De Virel so as to have the shaft 41 have a rotatable coupling that enables the wheel to swing into and out of the towing position as claimed since De Virel has alternate structures enabling the wheel assembly to swing into and out of the towing position as claimed. Further search and consideration did not reveal additional art that meets the structure as claimed.

Allowable Subject Matter
Claims 9-12 are allowed. 
Claim 9 is found allowable for the reasons stated above in the response to arguments section. Claims 10-12 are dependent upon claim 9 and are also found allowable. Furthermore, Claims 11 and 12 were previously indicated to contain allowable subject matter in the non-final office action mailed on November 22, 2021. 
Claims 6-8, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 6 and 18: The claim recites a suspension spring operatively coupled between the suspension arm and the vehicle body. However, the suspension arm of the suspension assembly (48 and 49) are springs in and of themselves. It would not be obvious, nor is there motivation to additionally add a spring coupled between the suspension arm and the vehicle body of De Virel. Additional search and consideration did not reveal any additional art that meets the limitations as claimed. Claims 7 and 8 depend from claim 6 the subject matter is therefore found allowable. Claim 19 depends from claim 18 and the subject matter is therefore found allowable.
In regards to claim 20: The subject matter of claim 20, in particular the offset shaft rotatably coupled to the second portion of the suspension arm to enable the wheel to swing into and out of the towing position, is found allowable over the prior art for the reasons listed in regards to claim 9 above. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                                                                                                                                                                                                        


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611